Citation Nr: 1819841	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the RO in North Little Rock, Arkansas.

The Board previously remanded this matter for further development in October 2016.  It is now again before the Board for appellate consideration.  Regrettably, for reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 .

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and MDD requires a VA addendum opinion which more adequately addresses the evidence of record.  In accordance with the Board's October 2016 remand instructions, the Veteran was afforded a VA examination in connection with her claim in October 2017.  The examiner determined that the Veteran did not have a current diagnosis of PTSD or any other mental disorders.  The examiner also determined that the Veteran's cited stressors were not sufficient to support a diagnosis of PTSD.  However, the examiner did not adequately address the evidence showing a diagnosis of major depressive disorder during the period on appeal.  
Service connection may be granted upon competent evidence that a claimed disability existed at any time during the appeal period, even if the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   Here, VA treatment records show that the Veteran had a diagnosis of major depressive disorder at the time she filed her claim for service connection.  Moreover, service treatment records obtained pursuant to the Board's previous remand reflecting a mental health issue (an August 2007 record shows that the Veteran was not found psychological fit for PRP or for the MA rate but psychologically fit for full duty).  Therefore, remand is necessary for an addendum opinion to determine whether the Veteran's depressive disorder was etiologically related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the October 2017 VA examination (or a suitable substitute if this examiner is unavailable).  The examiner is asked to again review the Veteran's claims file and answer the following question:

(a)  Diagnose all psychiatric disabilities present during the appeal period.  Particular attention is called to VA treatment records showing a diagnosis of and treatment for major depressive disorder starting in November 2008.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service, to include service treatment records reflecting not being psychologically fit for some duties?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

2.  Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


